 1   JIMMY O. EWENIKE, CSBN 133406
     Law Offices of Jimmy Ewenike
 2   515 West Commonwealth Avenue, Suite 210
     Fullerton, CA. 92832
 3   Telephone: (714) 773-0611
     Facsimile: (714) 519-3830
 4   E-Mail: ewenike@yahoo.com
 5
     NICOLA T. HANNA
 6   United States Attorney
     DAVID M. HARRIS
 7   Assistant United States Attorney
     Chief, Civil Division
 8   CEDINA M. KIM
     Assistant United States Attorney
 9   Senior Trial Attorney, Civil Division
     PAUL SACHELARI, CSBN 230082
10   Special Assistant United States Attorney
               160 Spear Street, Suite 800
11             San Francisco, CA 94105
               Telephone: (415) 977-8933
12             Facsimile: (415) 744-0134
               Email: paul.sachelari@ssa.gov
13
14
     Attorneys for Defendant
15
16
                       UNITED STATES DISTRICT COURT
17                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                            SOUTHERN DIVISION
18
19   Ms. Cecilia De Leon          )             CASE NO. SACV 18 01439 KK
                                  )
20                                )             [PROPOSED] ORDER RE:
                                  )             STIPULATION FOR AWARD AND
21                                 )            PAYMENT OF ATTORNEY FEES
                     Plaintiff,   )             PURSUANT TO THE EQUAL ACCESS TO
22                                 )            JUSTICE ACT, 28 U.S.C. §
               v.                  )            2412(d), AND COSTS PURSUANT TO
23                                 )            28 U.S.C. § 1920
     Andrew Saul, Commissioner of )
24   Social Security              )
                                  )
25                                 )
                     Defendant.   )
26                                 )
27
28         Based upon the parties' concurrently filed Joint Stipulation
     for Award and Payment of Attorney Fees Pursuant to the Equal Access
 1   to Justice Act, 28 U.S.C. § 2412(d), and Costs Pursuant to 28
 2   U.S.C. § 1920 Award of EAJA Fees (“Stipulation”),IT IS ORDERED that
 3   Plaintiff be awarded Nine Thousand, Five Hundred Dollars, and Zero
 4   Cents ($9,500) in attorney fees, under the Equal Access to Justice
 5   Act (EAJA), 28 U.S.C. § 2412(d), and Zero Dollars and Zero Cents
 6
     ($0.0) in costs, under 28 U.S.C. § 1920, subject to the terms of
 7
     the stipulation.
 8
 9
10
     Dated: 12/18/19
11                                 HON. KENLY KIYA KATO
                                   UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     -2-
